Citation Nr: 1136768	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the tongue, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Jamie Ray-Leonetti, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active service from February 1975 to July 1981.  He was also certified as having thirteen years, six months, and twenty-six days of prior service, including in Vietnam from October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 RO rating decision of the Columbia, South Carolina Regional Office (RO) that denied service connection for cancer of the tongue, to include as due to Agent Orange exposure.  The appeal was later transferred to the Newark, New Jersey Regional Office (RO).  In March 2007, the Board remanded this appeal for further development.  

In September 2008, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in October 2008.  In November 2008, the Veteran and his attorney were provided with a copy of the VHA opinion.  In January 2009, additional evidence was submitted in response by the Veteran and his attorney.  

In a February 2009 decision, the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A March 2010 Court Order granted the motion.

In an October 2010 decision, the Board again denied the Veteran's claim.  The Veteran then appealed the Board's decision to the Court for a second time.  In April 2011, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A May 2011 Court Order granted the motion.




FINDING OF FACT

The Veteran's cancer of the tongue was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2002, a rating decision in July 2003, a statement of the case in March 2004, a supplemental statement of the case in April 2005, a supplemental statement of the case in May 2005, another supplemental statement of the case in May 2005, and a supplemental statement of the case in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a December 2007 supplemental statement of the case.  

The Board observes that the most recent April 2011 joint motion (noted above in the INTRODUCTION) indicated that the Board should address whether the November 2002 correspondence (also noted above), alone, was sufficient to satisfy the mandate embodied by 38 U.S.C.A. § 5103.  See Mayfield supra.  The joint motion indicated that if the November 2002 correspondence was not sufficient, the Board should address whether the various forms of notification provided corrected any defect, Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006), and if not, whether such defect was harmless.  The Board observes that the above paragraph specifically addresses this matter.  Additionally, the Board notes that the prior October 2010 Board decision also addressed this matter and specifically found that any defect with regard to the timing or content of the notice to the appellant was harmless.  Further, the Board finds that the November 2002 correspondence provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need for the appellant to advise VA of or submit any further evidence in his possession that pertains to the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  Finally, correspondence, briefs, evidence, and argument submitted by the Veteran and his attorney in the course of appealing the 2003 RO decision and two subsequent Board decisions clearly show that the Veteran and his attorney have actual knowledge of all that is necessary to substantiate this claim. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations and a VHA opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has cancer of the tongue that is related to service, to include as due to Agent Orange exposure in Vietnam.  

As noted above, the Veteran had verified active service from February 1975 to July 1981.  He was also certified as having thirteen years, six months, and twenty-six days of prior service.  A February 2006 response from the National Personnel Records Center indicated that the Veteran had service in Vietnam from October 1968 to October 1969.  

The Veteran's service medical records show no complaints, findings, or diagnoses of cancer of the tongue, throat, or neck.  

The first post-service evidence of record of any possible cancer of the tongue is in March 2000, decades after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A March 2000 treatment entry from H. Daub, M.D., noted that the Veteran had a left swollen gland.  The assessment included neck mass, possible blocked saliva gland.  

A March 2000 report from South Jersey Imaging Associates, P.A., noted that the Veteran's palpable mass in the left neck was studied by ultrasound and that there were actually two discrete cystic masses.  It was reported that debris was noted which did move within the cysts and that no vascular flow was identified.  The report indicated that the smaller mass measured 1.25 cm by 1.2 cm and that the larger one measured 3 cm in each dimension.  

An April 2000 statement from D. G. Ansel, M.D., indicated that the Veteran had been a non-smoker since 1976 and that in March 2000, he developed a left neck mass not associated with any symptoms.  It was noted that an ultrasound of the neck showed two discrete cystic masses.  Dr. Ansel also reported that there appeared to be an extensive tumor of the left superglottis extending into the pyriform and vallecula.  

A May 2000 tissue examination report from Memorial Hospital of Burlington County indicated that a specimen from the Veteran's left tongue base showed fragments of a squamous cell polyp with no evidence of dsyplasia or carcinoma.  

A June 2000 statement from L. S. Ariaratnam, M.D., noted an impression of carcinoma of the tongue Stage T2, N1, M0.  A December 2000 statement from L. B. Holt., M.D., noted that the Veteran was diagnosed with squamous cell carcinoma of the head and neck after developing a left neck node.  It was noted that he underwent initial biopsy and subsequently received treatment with accelerated hyperfractionated irradiation protocol.  The impression included left base of the tongue cancer with left neck metastasis, status post biopsy and radiation therapy.  

A December 2000 statement from C. D. Cunningham, M.D., noted that the Veteran's problem began the previous summer when he developed a mass in the left neck.  It was reported that a work-up revealed squamous cell carcinoma involving the left base of the tongue and tonsillar area with neck metastasis.  

Subsequent private and VA treatment records show continued treatment.  The Veteran and his attorney have submitted several statements from R. D. Carlson, M.D., in support of his claim.  There are also several VA physician opinions of record that hold views contrary to those of Dr. Carlson.  The Board has carefully considered all these records and discusses them below.  

The Veteran underwent a VA respiratory diseases examination in January 2003.  The assessment was cancer of the pharynx considered to be an Agent Orange related tumor.  

A May 2003 opinion from a VA physician noted that the Veteran was provided an examination in January 2003 and that she was giving an additional opinion regarding the association of the Veteran's pharynx and base of the tongue cancer which was diagnosed in 2000.  The physician indicated that currently only respiratory cancers, which included cancer of the lungs, bronchus, larynx, and trachea were presumed to have resulted from exposure to herbicides such as Agent Orange and that, at that time, there was no additional information on Agent Orange exposure and pharynx and base of the tongue cancers.  

An August 2003 statement from Dr. Carlson noted that the Veteran was treated for cancer of the base of the tongue and that he was now three years out and regarded as cured at duration.  It was reported that the Veteran had applied for benefits associated with Agent Orange exposure from his service days in Vietnam, and that his claim was denied because it was not one of the listed types of tumors which included cancer of the larynx.  Dr. Carlson stated that the larynx was, in fact, two centimeters away from the site of the Veteran's tumor and that he believed that some of the exposures may have been the same.  Dr. Carlson indicated that he did not know the data to be able to say that cancer of the tongue base was specifically found not to be associated, or whether there was simply enough evidence to make a strong connection.  Dr. Carlson stated that "[he] thought given its location, 'there [was] at least a reasonable suspicion that there [was] an association for him."  

In an October 2003 statement, the same VA examiner who conducted the January 2003 VA respiratory diseases examination noted that the Veteran was evaluated by a VA physician of the Otorhinology Department who determined that Agent Orange was not related to cancer of the base of the tongue.  The examiner stated that while he had evaluated the Veteran in January 2003, and stated at that time that it was related, such was an erroneous conclusion.  The examiner reported that he discussed the case and reviewed the claims file with Dr. K.A., the head of hematology and oncology at that VA facility, and that such physician agreed totally with the May 2003 VA physician that there was no relationship between Agent Orange exposure and cancer of the base of the tongue.  

In a May 2005 statement, Dr. Carlson indicated that the Veteran was exposed to Agent Orange during his military years in Vietnam and that he believed the exposure was a major etiologic factor in his cancer.  Dr. Carlson noted that the most important factor in cancers of the head, neck, larynx, and hypolarynx (including the tongue bases), particularly, was tobacco smoking.  Dr. Carlson stated that the Veteran had not smoked in fourteen years before his diagnosis.  Dr. Carlson went on to discuss epidemiologic studies and referred to previous Board decisions.  Dr. Carlson stated that "as a result, tongue base cancers and larynx cancers should be regarded as distinctly possible results of Agent Orange".  Dr. Carlson further commented that "it [was] likely as not that exposure to Agent Orange during service in Vietnam be regarded as the cause of the cancer of the tongue base."  In another May 2005 statement, Dr. Carlson reported that it had come to his attention that the Veteran had actually not smoked for twenty-four years.  Dr. Carlson stated that his conclusion stood strengthened.  He stated that the Veteran's "cancer [was] more likely than not to be the result of Agent Orange exposure."  

In a February 2007 statement, Dr. Carlson noted that there was ample evidence that respiratory cancers were strongly associated with exposure to Agent Orange.  It was reported that the Veteran's cancer was technically categorized as a tumor of the tongue base, formally part of the oropharynx, and thus not (technically) part of the respiratory tract.  Dr. Carlson remarked that such distinction in the Veteran's case was without merit.  Dr. Carlson again went on to refer to medical texts.  Dr. Carlson stated that "it was [his] strong conviction that [the Veteran's] cancer should be accounted as a respiratory tract cancer, given the intermediate nature of tongue base cancers in general (. . . intermediate between pharyngeal and respiratory tract) and, particularly for him, the immediate proximity of his cancer to the airway itself.  Inspired carcinogens might be logically expected to accumulate along the glossoepiglottic fold by virtue of turbulent airflow, increasing the risk of cancer development."  

A June 2007 VA physician's opinion indicated that Dr. Carlson, the Veteran's physician, wrote a note stating that squamous cell carcinoma of the base of the tongue should be considered part of the respiratory tract because of reasons related to anatomic behavior of that area compared to other areas of the tongue.  The VA physician stated that while that opinion was interesting and appeared to have significant rationale, it was nonetheless speculation on Dr. Carlson's part.  The physician noted that "tumor registry of the Agent Orange program does not recognize the tongue in terms of causing cancer secondary to herbicide.  The physician stated that in his opinion, he "cannot state with any degree of certainty that the squamous cell carcinoma of the tongue [was] related to Agent Orange exposure."  

A subsequent November 2007 statement from Dr. Carlson essentially reviewed his previous argument.  Dr. Carlson stated that he believed that the Veteran's tumor "[had] a reasonable likelihood of having been caused, at least in part, by his exposure to Agent Orange."  

An October 2008 VHA opinion was provided by a hematology/oncology physician.  The physician discussed the Veteran's medical history in great detail.  The physician indicated that "it was his opinion that the Veteran's cancer of the base of the tongue [was] not causally related to his Agent Orange exposure by a 50 percent or greater probability."  The physician stated that while an otolaryngologist (ENT) might be better suited to offer an opinion on the oncoanatomy as it relates to the site of origin for a cancer arising near the base of the tongue, medical oncologists rely on the American Joint Committee on Cancer (AJCC) Cancer Staging Manual to delineate the state of a head and neck cancer for treatment options.  The physician indicated that, historically, different primary sites in head and neck cancers were determined by the type of mucosa present in the biopsy specimen.  It was noted that stratified squamous epithelium covers the upper digestive tract (oral cavity and tongue, oropharynx, and hypopharynx) whereas ciliated columnar and psuedocolumnar epithelium comprise the upper respiratory system (nasopharynx, supraglottic, and subglottic larynx).  The physician reported that the staging manual generally placed the base of the tongue in the oropharynx region in head and neck primary cancers.  

The physician stated that they must rely on experts to evaluate the epidemiological data and retrospective case studies to determine causative factors in carcinogenesis.  The physician indicated that while sympathetic to veterans who develop cancers associated to Agent Orange exposure, individual physicians could not assume any causal relationship to the development of cancer and a history of exposure to a potential carcinogen without the backing of a consensus opinion in the scientific community.  The physician reported that the ongoing assessment of Agent Orange exposure and the subsequent development of medical conditions, including cancer, was such an example.  The physician then listed multiple medical treatises and reports addressing the association between Agent Orange and certain cancers.  

The physician reported that the AJCC staging manual placed the base of the tongue in the oropharynx region in head and neck cancers.  The physician stated that the Veteran's poorly differentiated squamous carcinoma likely arose from the stratified squamous epithelium which covered the upper digestive tract, placing it in the "limited/suggestive evidence of no association" category of Agent Orange exposure and cancer as determined by the Institute of Medicine.  The physician concluded with the statement:  "[t]herefore, I do not believe this Veteran's cancer is causally related to his Agent Orange exposure by a 50 percent or greater probability since there is no data to support such a link."  

The physician commented that regarding the opinion of Dr. Carlson as to an anatomical relationship between the upper digestive tract and upper respiratory system by proximity, he agreed that such was speculation on his part since the histology of the mucosa was how they differentiated the digestive from the respiratory system.  The physician remarked that if Dr. Carlson was merely trying to form an association of inhaled toxins to carcinogenesis of structures of the neck, then he agreed the tissue type was irrelevant to the overall exposed area.  It was noted that perhaps Dr. Carlson was suggesting a variant on the two-hit hypothesis in carcinogenesis as described in 1971 by Dr. Alfred Knudson.  The physician indicated that Dr. Knudson proposed the two-hit hypothesis to explain the early onset at multiple sites in the body of an inherited form of cancer called hereditary retinoblastoma.  It was reported that inheriting one copy of a damaged gene present in every cell in the body was not sufficient to enable the Veteran's cancer to develop.  The physician indicated that a second hit (or loss) to the good copy in the gene pair could occur somatically, though, producing cancer.  The physician stated that it was interesting to speculate on the factors leading to head and neck cancer in Vietnam Veterans, and whether genetics, tobacco use, and/or Agent Orange exposure might have a synergistic carcinogenic effect.  The physician indicated that, nonetheless, that relationship had not been verified since there had been no link found associating digestive system cancers to Agent Orange exposure.  

In a January 2009 statement, Dr. Carlson indicated that he had reviewed the October VHA opinion and that the physician carefully and accurately recounted the details of the Veteran's cancer and the correspondence regarding his claim for benefits.  Dr. Carlson stated that, as he had previously written, the argument on the Veteran's behalf is not that his base of the tongue tumor fits the listing of respiratory cancers accepted as associated with Agent Orange exposure.  Dr. Carlson stated that the tongue base was not normally included in the lists of respiratory tract tumors and that such was not the issue.  

Dr. Carlson reported that it was his contention that the Veteran had no other risk factors for tongue base cancers and that by virtue of its location and proximity to the respiratory tract (his tumor was immediately adjacent to the epiglottis which was so designated), Agent Orange was a significant contributing etiologic factor in his cancer to a reasonable degree of medical certainty.  Dr. Carlson indicated that he stood by his previous arguments and conclusions which were outlined by the VHA physician.  Dr. Carlson noted that the VHA physician acknowledged that his expertise was not in the specific anatomy of the airway and linked adjacent structures.  It was reported that such anatomy was the issue in this case.  Dr. Carlson stated that he would frame his argument further that the exposure of an individual to inhaled carcinogens, whether tobacco smoke or Agent Orange, will affect the tongue base by its very location.  Dr. Carlson remarked that smoking was a well recognized risk factor for tongue base cancer and that, indeed, it was by far the greatest risk factor.  Dr. Carlson indicated that since the exposure to smoke occurs as it passes the base of the tongue (and perhaps dissolved in secretions), inhaled carcinogens clearly contribute to tongue base cancer.  Dr. Carlson stated that to deny that inhaled Agent Orange would similarly affect the tongue base seemed to be a distinction without a difference.  Dr. Carlson commented that "[he] remained convinced that Agent Orange [was] the cause of [the Veteran's] cancer."  

In a May 2009 statement, Dr. Carlson reported that he had reviewed the Veteran's entire claims file, as well as the various medical reports and opinions contained in the February 2009 Board decision.  Dr. Carlson stated that he had also reviewed the following: his records from his acquaintance with the Veteran leading to the biopsy of his cancer in June 2000 and subsequent radiation therapy; post-treatment records from Myrtle Beach South Carolina where the Veteran moved for two years; and the report (not based on an examination) from a VA physician dated in 2003.  Dr. Carlson remarked that his opinions remained the same and were not speculative as suggested by the October 2008 VHA opinion from an oncologist, but were based upon sound medical practice, his treatment of the Veteran, and upon his expertise and specialty in those types of diseases.  

Dr. Carlson stated that as he has written previously, the issue finally came down to a cancer in an area directly adjacent to the airway (please note that the initial computed tomography (CT) scan showed it to extend into the aryepiglottic fold, a part of the larynx) and which is therefore subject to the selfsame environmental carcinogens as the larynx itself, i.e., tobacco, Agent Orange, and the like.  Dr. Carlson commented that this view had been his refrain all along and that he remained convinced that "the [Veteran's] cancer [was] more likely than not the result of Agent Orange exposure."  

Dr. Carlson stated that the VHA physician was a medical oncologist, rather than an otolaryngologist.  Dr. Carlson stated that, accordingly, the VHA physician based his opinion on: (1) the AJCC classification; (2) the differences in histiology between airway mucosa and digestive track mucosa; and (3) the epidemiologic data.  Dr. Carlson stated that the first basis was by any account a simple and very coarse method of distinguishing cancers and scarcely accounted for the great variety among tumors.  It was noted that the AJCC classification was a useful tool for handling large amounts of data for comparative purposes, but less valuable in evaluating patients individually.  Dr. Carlson indicated that the second basis of the VHA physician's opinion was a difference of very little consequence, as tongue based tumors and laryngeal tumors were all squamous tumors and they arose from the surface membrane.  Dr. Carlson stated that the treatments used were not different in any way between the two loci, reinforcing the argument of their identity in behavior.  Dr. Carlson reported that such distinction was without any difference in the Veteran's case.  Dr. Carlson indicated that the tongue base, by virtue of its location immediately adjacent to the larynx and its equal role as margin of the respiratory pathway, was more an airway organ than a digestive one, at least its surface, which was the site of concern in the Veteran's case.  

Dr. Carlson further indicated that the final basis of the VHA physician opinion, the use of prior epidemiological information also presented logical limitations.  Dr. Carlson indicated that the NAS report indicated that the tongue was not included as an Agent Orange malignancy not because it had not been found to be etiologically related, but because there was insufficient evidence to find that it was related.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board denied the Veteran's claim for entitlement to service connection for cancer of the tongue, to include as due to Agent Orange exposure, in both February 2009 and October 2010 decisions.  

As to the February 2009 decision, a March 2010 joint motion (noted above in the INTRODUCTION) indicated that Board did not provide adequate reasons or bases for its preference for the October 2008 VHA opinion over the multiple opinions submitted by Dr. Carlson.  The joint motion also noted that the Board did not specifically discuss the Court's holding in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the mere statement that one physician did or did not have access to a claims file is of little use in providing adequate reasons or bases for a decision where the Board fails to explain what information in the claims file was important and necessary for a competent and persuasive medical opinion).  The Board notes that, in this case, there are multiple medical opinions of record, some more probative than others, as well as three extensive volumes of medical evidence.  The Board observes that without a review of the claims file in this case, an examiner is unable to review the positive and negative opinions of record addressing the etiology of the Veteran's cancer of the tongue, as well as the Veteran's medical history, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As to the October 2010 Board decision, an April 2011 joint motion (also noted above in the INTRODUCTION) found that the Board did not provide adequate reasons and bases for its decision.  The joint motion specifically indicated that in the October 2010 decision, the Board found that Dr. Carlson's explanation regarding his opinion regarding the various studies about the relationship between the Veteran's particular form of cancer and Agent Orange "[had] obvious logical flaws", without identifying what those flaws were.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009).  The joint motion indicated that it was not clear what impact such a summary conclusion had on the weight the Board ultimately assigned to that piece of evidence.  The Board will discuss the reference to "obvious logical flaws" in further detail below.  

The Board observes that the first indication from Dr. Carlson that he reviewed the entire claims file was not shown until a May 2009 statement, received months after the February 2009 Board decision that considered this a factor in weighing the medical opinions of record.  As it is clear that Dr. Carlson has reviewed the relevant evidence in the file, VA will no longer raise this as a concern. 

The Board too has considered all the medical evidence in the claims file.  Upon review of this evidence, and after weighing the opinions on file, it is clear that the weight of the evidence is against the Veteran's claim.  

First and foremost, the file contains statements from only one doctor, Dr. Carlson, supporting the claim.  Conversely, the file contains opinions from no less than four different doctors that weigh against the Veteran's claim that his tongue cancer is related to exposure to Agent Orange.  

While VA physician, Dr. JB, assessed "Cancer of the pharynx considered to be an Agent Orange related tumor" after examination in January 2003, he subsequently changed his assessment and indicated that the January 2003 view "was an erroneous conclusion".   As explained in his October 2003 examination report, Dr. JB changed his assessment after considering the opinions of two other VA physicians.  On the October 2003 report, it is noted that Dr. JB reported that Dr. M. of the Otorhinology Department evaluated the Veteran (in May 2003) and determined that Agent Orange is not related to cancer of the base of the tongue.  Dr. JB also indicated that he discussed the case and reviewed the claims file with Dr. KA, Head of Hematology Oncology.  Dr. KA agreed with Dr. M. in concluding "that there is no relationship between Agent Orange exposure and cancer of the base of the tongue."

In the May 2003 opinion referred to in the paragraph above, Dr. M noted that currently only respiratory cancers, which included cancer of the lungs, bronchus, larynx, and trachea were presumed to have resulted from exposure to herbicides such as Agent Orange and that, at that time, there was no additional information on Agent Orange exposure and pharynx and base of the tongue cancers.  

Dr. JB reiterated his opinion in a June 2007 examination report indicating that Dr. Carlson, the Veteran's physician, wrote a note stating that squamous cell carcinoma of the base of the tongue should be considered part of the respiratory tract because of reasons related to anatomic behavior of that area compared to other areas of the tongue.  The VA physician stated that while that opinion was interesting and appeared to have significant rationale, it was nonetheless speculation on Dr. Carlson's part.  The physician noted that the "tumor registry of the Agent Orange program does not recognize the tongue in terms of causing cancer secondary to herbicide."  The physician stated that in his opinion, he "cannot state with any degree of certainty that the squamous cell carcinoma of the tongue [was] related to Agent Orange exposure."  

In addition to the three doctors discussed above,  Dr. JB, Dr. M, and Dr. KA, a fourth doctor, Dr. Terrance Grady (TG), has provided a lengthy discussion and opinion that weighs heavily against the Veteran's claim.  The October 2008 VHA opinion provided by Dr. TG, a hematology/oncology physician, discussed the Veteran's entire medical history in great detail.  The physician indicated that "it was his opinion that the Veteran's cancer of the base of the tongue [was] not causally related to his Agent Orange exposure by a 50 percent or greater probability."  The physician also stated that he felt that Dr. Carlson's opinion as to an anatomical relationship between the upper digestive tract and upper respiratory system by proximity, was speculation on his part.  The Board notes that the physician discussed the Veteran's medical history in great detail, discussed the opinion of Dr. Carlson, and provided a complete rationale for his opinion.  Additionally, the Board observes that the opinion provided by the VHA physician is consistent with all the medical opinions of record, excluding the opinion of Dr. Carlson.  Therefore, the Board finds that the October 2008 VHA opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).   

While it is significant that four different doctors, including two specialists in oncology and hematology and another from the Otorhinology Department, are in agreement that the Veteran's cancer is not related to service, the Board is not simply playing a numbers game here, scoring four doctors to one against the Veteran's claim.  Rather, the Board has considered the qualitative statements in the opinions and logically analyzed the assertions and conclusions.

Dr. Carlson's opinion rests on the fact that the location of the Veteran's cancer at the base of the tongue is adjacent to locations in the respiratory tract where a cancer would be presumed to be related to Agent Orange exposure.  He argues that since there is a medical association between Agent Orange exposure and cancer in latter, then there should be, and, in his view there is, an association between Agent Orange exposure and cancer in the former.  He essentially contends that carcinogens, be they tobacco or Agent Orange, passing over the base of the tongue and into the respiratory tract would cause cancer in both locations.  

The Board notes that Dr. Carson submitted multiple statements asserting what is summarized above.  In a May 2005 statement, Dr. Carlson indicated that the Veteran was exposed to Agent Orange during his military years in Vietnam and that he believed the exposure was a major etiologic factor in his cancer.  Dr. Carlson noted that the most important factor in cancers of the head, neck, larynx, and hypolarynx (including the tongue bases), particularly, was tobacco smoking.  Dr. Carlson stated that "as a result, tongue base cancers and larynx cancers should be regarded as distinctly possible results of Agent Orange".  Dr. Carlson further commented that "it [was] likely as not that exposure to Agent Orange during service in Vietnam be regarded as the cause of the cancer of the tongue base."  In another May 2005 statement, Dr. Carlson stated that the Veteran's "cancer [was] more likely than not to be the result of Agent Orange exposure."  Further, in a February 2007 statement he noted that there was ample evidence that respiratory cancers were strongly associated with exposure to Agent Orange.  Dr. Carlson indicated that "it was [his] strong conviction that [the Veteran's] cancer should be accounted as a respiratory tract cancer, given the intermediate nature of tongue base cancers in general (. . . intermediate between pharyngeal and respiratory tract) and, particularly for him, the immediate proximity of his cancer to the airway itself.  Inspired carcinogens might be logically expected to accumulate along the glossoepiglottic fold by virtue of turbulent airflow, increasing the risk of cancer development."  In a subsequent November 2007 statement, Dr. Carlson commented that he believed the Veteran's tumor "[had] a reasonable likelihood of having been caused, at least in part, by his exposure to Agent Orange."  

Dr. TG goes to great lengths in his October 2008 medical opinion to explain precisely why the "proximity" argument offered by Dr. Carlson is not supported by medical evidence.  Dr. TG discussed the difference between the type of mucosa covering the upper digestive tract (including the base of the tongue) and that covering the upper respiratory system.  He discussed epidemiological data and noted that one cannot assume a relationship without the backing of a consensus opinion in the scientific community.  He referred to medical literature as well as national and international agencies that study relationships between cancer and exposure to what may be carcinogenic.  Dr. TG underlined the fact that there is no medical link found associating digestive system cancers to Agent Orange exposure and he thoroughly explained why Dr. Carlson's theory is speculative.  

The Board notes that even after reading the October 2008 medical opinion, Dr. Carlson does not dispute Dr. TG's account of the state of the medical community's consensus opinion on relationships between cancer and Agent Orange.  Rather, Dr. Carlson essentially only repeats earlier arguments as to why the line should move further to include the Veteran's cancer.  In a January 2009 statement, Dr. Carlson stated that it was his contention that the Veteran had no other risk factors for tongue base cancers and that by virtue of its location and proximity to the respiratory tract (his tumor was immediately adjacent to the epiglottis which was so designated), Agent Orange was a significant contributing etiologic factor in his cancer to a reasonable degree of medical certainty.  Dr. Carlson indicated that he stood by his previous arguments and conclusions which were outlined by the VHA physician.  Dr. Carlson remarked that smoking was a well recognized risk factor for tongue base cancer and that, indeed, it was by far the greatest risk factor.  Dr. Carlson indicated that since the exposure to smoke occurs as it passes the base of the tongue (and perhaps dissolved in secretions), inhaled carcinogens clearly contribute to tongue base cancer.  Dr. Carlson stated that to deny that inhaled Agent Orange would similarly affect the tongue base seemed to be a distinction without a difference.  Dr. Carlson commented that "[he] remained convinced that Agent Orange [was] the cause of [the Veteran's] cancer."   

In a May 2009 statement, Dr. Carlson specifically remarked that his opinions remained the same and were not speculative as suggested by the October 2008 VHA opinion from an oncologist, but were based upon sound medical practice, his treatment of the Veteran, and upon his expertise and specialty in those types of diseases.  Dr. Carlson stated that as he has written previously, the issue finally came down to a cancer in an area directly adjacent to the airway (please note that the initial computed tomography (CT) scan showed it to extend into the aryepiglottic fold, a part of the larynx) and which is therefore subject to the selfsame environmental carcinogens as the larynx itself, i.e., tobacco, Agent Orange, and the like.  Dr. Carlson commented that this view had been his refrain all along and that he remained convinced that "the [Veteran's] cancer [was] more likely than not the result of Agent Orange exposure."  Dr. Carlson also discussed the findings of the VHA physician and attempted to dispute the bases for the VHA physician's findings in detail.  Specifically, Dr. Carlson stated that the VHA physician based his opinion on: (1) the AJCC classification; (2) the differences in histiology between airway mucosa and digestive track mucosa; and (3) the epidemiologic data.  

Dr. Carlson went on to try to discuss why these 3 bases were somehow insufficient.  The Board does not find this discussion persuasive.  As for point (1), the AJCC classification, Dr. Carlson stated merely that such classification may be a useful tool for handling large amounts of data for comparative purposes, it is less valuable in evaluating patients individually.   Though the Board agrees that individual evaluation is most valuable, and that unique findings regarding one individual may make broad and course general characterizations of less value, Dr. Carlson has not even attempted to explain why there is anything specific or unique about the Veteran's individual situation that would require one to rely less on the AJCC classification, or that would support an opinion that fights the current of the AJCC classification.  As for point (2) in Dr. Carlson's rebuttal to the October 2008 opinion, the differences in mucosa, Dr. Carlson discusses the similarities between types of tumors and treatment in both locations, but never attempts to overturn Dr. TG's fundamental bases - that there is a difference between the digestive tract and the respiratory tract because the different types of mucosa in each may afford different levels of protection.  

Turning to point (3), Dr. Carlson stated "the use of the prior epidemiologic information also presents logical limitations.  Specifically, the NAS report indicates that the tongue is not included as an Agent Orange malignancy not because it has been found NOT to be etiologically related, but because there is insufficient evidence to find that it is.  Thus, this is a presumption based on lack of information, an assumption of no effect based on inadequate information rather than an established negative."  The Board agrees with Dr. Carlson's statement to the extent that he is stating that cancer of the tongue was not included among the conditions for which VA affords a legal presumption of a relationship to Agent Orange exposure because there is not statistically significant evidence to support such a presumption. The Board finds some logical flaws or logical limitations in Dr. Carlson's statement that VA, or NAS, or the VA doctor who authored the VHA opinion made "a presumption based on lack of information, an assumption of no effect based on inadequate information rather than an established negative."  First, the fact that there is insufficient information to infer a presumed connection is not a presumption at all, but rather a finding that there is insufficient information to place a specific condition among those for which a presumption has been found.  Second, the VHA opinion stated that "the AJCC [American Joint Committee on Cancer] staging manual places the base of the tongue in the oropharynx region in head and neck primary cancers.  This veteran's poorly differentiated Squamous Carcinoma likely arose from the Stratified Squamous epithelium which covers the upper digestive tract, placing it in the 'Limited/suggestive evidence of no association' category of Agent Orange exposure and cancer as determined by the Institute of Medicine."  This is the basis for the VHA opinion against the Veteran's claim.  The VHA opinion indicated that the Veteran's cancer was in the category designated "Limited/suggestive evidence of no association" between that cancer and Agent Orange, not in the category designated "Inadequate/insufficient evidence to determine whether an association exists".  Even if the Veteran's cancer was in the latter category, as suggested by Dr. Carlson, a finding by VA or a VHA opinion that there is no presumed connection is not "a presumption based on lack of information, an assumption of no effect based on inadequate information rather than an established negative" (as asserted by Dr. Carlson), but rather a conclusion that there is insufficient information to place that specific condition among those for which a presumption has been found.  Dr. Carlson's arguments do not change the fact that studies discussed above are based on all available evidence.  The Board places a great deal of weight on the studies and the VHA opinion discussing them and Dr. Carlson's statements.

If Dr. Carlson is arguing that a lack of information relating cancer of the tongue to Agent Orange can therefore be a basis for saying that it is related, then Dr. Carlson is engaging in a fallacy of informal logic - asserting that a proposition is true because it has not been proven false.  The Board finds that Dr. Carlson has not upset any of the three bases for the October 2008 VA examiner's opinion.  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his cancer of the tongue is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his cancer of the tongue was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

Here, as discussed thoroughly above, the weight of the evidence is against a finding that cancer of the tongue is related to any aspect of service, including inservice exposure to Agent Orange.  The medical opinions of four VA doctors weigh heavily in the Board's decision to deny the claim.  Of these four, the Board finds the opinion, and sound bases and rationale provided by the October 2008 VHA physician to be the most probative in this matter.  The only medical opinion contrary to the Board's conclusion is found in the multiple statements of record from Dr. Carlson.  As discussed above, Dr. Carlson's May 2009 statement did not undercut the bases behind, or the ultimate conclusion reached, in the October 2008 VHA opinion.  There are four physicians of record that conclude that the Veteran's cancer of the tongue was not related to his Agent Orange exposure, and only one physician, Dr. Carlson, who concludes the opposite.  

The Board notes that the April 2011 joint motion (noted above in the INTRODUCTION) indicated that it was unclear what impact the Board's use of the words "has obvious logical flaws" in reference to Dr. Carlson's May 2009 statement had on the weight that the Board ultimately assigned to that piece of evidence.   The Board observes, however, as discussed above, that it is the weight of all the evidence of record, and not just one aspect of Dr. Carlson's January 2009 statement involving a discussion of one aspect of the October 2008 VHA opinion, that is against the Veteran's claim.  

In weighing the evidence of record, the Board finds that the October 2008 opinion provided by the VHA physician, and essentially supported by the opinions of three other physicians of record, outweighs the opinion provided by Dr. Carlson in many statements of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran's cancer of the tongue is related to any aspect of service, including Agent Orange.  

The Veteran has alleged in statements that his cancer of the tongue had its onset due to exposure to Agent Orange.  As a lay person, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to that he had problems with his tongue, or residuals of cancer of the tongue for many years, he is not competent to diagnose his claimed cancer of the tongue as related to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Thus, the Veteran's lay assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's cancer of the tongue began many years after service and was not caused by any incident of service, including Agent Orange exposure.  The Board concludes that the Veteran's cancer of the tongue was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for cancer of the tongue, to include as due to Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


